— In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Board of Education of the Mahopac Central School District to reinstate the petitioner to a teaching position, the petitioner appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Putnam County (Dickinson, J.), entered April 21, 1987, as dismissed the petition.
Ordered that the judgment is affirmed insofar as appealed from, with costs to the respondent Board of Education of the Mahopac Central School District.
A school district is not required to rearrange academic schedules in order to recall an excessed teacher on a preferred eligible list (see, Matter of Chauvel v Nyquist, 43 NY2d 48; Matter of Ward v Nyquist, 43 NY2d 57). Since the respondent Board of Education had the authority to reassign the respondent remedial reading teacher to an elementary school position which was within her tenure area (Sweet Home Cent. School Dist. v Sweet Home Educ. Assn., 90 AD2d 683, affd 58 NY2d 912), it was not required to refrain from doing so to accommodate the petitioner’s reinstatement to an elementary school position. The petitioner was not legally qualified to teach in the vacant remedial reading position. Accordingly, her rights under Education Law § 2510 (3) were not violated. Mangano, J. P., Brown, Eiber and Harwood, JJ., concur.